DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on June 7, 2021 have been received and entered. Claims 1-8, 10-13, 22-24 have been amended, while claims 9, 2-21 have been amended, Claims 25-26 are newly added. The objection to claim 21 is withdrawn in view of amendments to the claims. Claims 9, 14-21, 25 and 26 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-7, 9, 20 and 21 (group I) in the reply filed on February 23, 2021 was acknowledged. Applicant’s election of SQ ID NO: 14 and nt 193-3733 of SEQ IDNO: 14 as species in the reply filed on February 23, 2031 was also acknowledged. Upon further consideration claim 8-23 were also rejoined with the elected invention. 
Claims 9, 20-21, 25 and 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-19 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Priority
This application is a 371 of PCT/US2017/027529 filed on 04/14/2017 that claims priority from US provisional application no 62/466,721 filed on 03/03/2017, US provisional 62/460,515 filed on 02/17/2017, US provisional 62/442,946 filed on 01/05/2017, US provisional 62/331,100 filed on 05/03/2016, US provisional 62/323,184 filed on 04/15/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Claims 14-19 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicants’ cancellation of claims 6 and 7 renders their rejections moot.

Withdrawn-Claim Rejections - 35 USC § 103

Claims 1-2, 4-9, 21-22 and 23 were rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis ( Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553, dated 12/12/2017, EFD 6/29/2015), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS)  and Balazs et al (US20120232133, dated 09/13/2012). In view of Applicants’ amendment of base claim 21, limiting the claim to AAV having an AAV8 capsid, wherein the vector genome comprises an expression cassette consisting of nucleotide 198 to nucleotides 3733 of SEQ ID NO 14, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. 
Claims 1 and 3 were rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis ( Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS) , Balazs et al (US20120232133, dated 09/13/2012) as applied above and further in view of Smider et al (WO/2010/0054010, sated 05/14/2010)  as evidenced by Zhang et al (The Journal of Gene Medicine, 2005, 7, 354-365). The rejection is withdrawn for the reasons discussed supra. 
s 1 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Limberis et al (Molecular Therapy Volume 20, Supplement 1, May 2012, S31) as evidenced by Lucentis (Product description, 2014, pages 1-35, IDS)/Perlroth et al (US9840553), Fang et al (Nature Biotechnology, 2005, 23(5), 584-590, IDS), Balazs et al (US20120232133, dated 09/13/2012) as applied above and further in view of Guo et al (US 20120137379, dated 5/31/2012). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for expressing an anti-VEGF Fab to a patient having wet age-related related macular degeneration, the method comprising subretinally injecting into the eye of the patient, a liquid suspension comprising 1 x 1011 genome copies (GC) to about 1.5 x 1012 GC of recombinant adeno- associated virus (rAAV) having an AAV8 capsid in a volume of 75 l to about 150 L, wherein the rAAV comprises a vector genome packaged within the capsid, wherein the vector genome comprises a 5' AAV2 inverted terminal repeat, an expression cassette consisting of contiguous nucleotides 198 to nucleotides  3733 of  SEQ ID NO: 14 (CB7-CI-aVEGFv3- rBG), and a 3' AAV2 inverted terminal repeat, wherein said administration results in expression of anti-VEGF Fab in the retinal cells of the eye of said patient, does not reasonably provide enablement for administering any amount of AAV8 in any volume of liquid suspension intended to treat wet age-related related macular degeneration or   using 5' or 3” AAV ITR from any other serotype.  The specification make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
It is noted that although instant claims are directed to administering an anti-VEGF Fab to a patient having wet age-related related macular degeneration by subretinally injecting a patient's eye with a liquid suspension containing the rAAV8 of the invention, they have been analyzed for their intended effect on treating age-related related macular degeneration in patient in view of the teaching of the instant specification (see para. 27 and 28 of the published application).
Nature of the Invention: 
 The claims are directed to a method for administering an anti-VEGF Fab to a patient having wet age-related macular degeneration, the method comprising subretinally injecting a patient's eye with a liquid suspension suitable for sub-retinal and/or intra-retinal injection, said suspension comprising an aqueous liquid and recombinant adeno- associated virus (rAAV) having an AAV8 capsid, wherein the rAAV comprises a vector genome packaged within the capsid, wherein the vector genome comprises a 5' AAV inverted terminal repeat, an expression cassette which is nt 198 to nt 3733 of SEQ ID NO: 14 (CB7-CI-aVEGFv3- rBG8 genome copies (GC) per eye to about 1.5 x 1012 GC per eye, wherein GC is as determined using digital droplet PCR. Claims further limit the method wherein the rAAV are delivered in a volume of about 75 uL to about 150 uL of the suspension subsequently limiting to 100ul of the suspension.
Breadth of the claims:
  The claims are broadly directed to administering an anti-VEGF Fab to a subject  with wet age-related macular degeneration subretinally injecting a patient's eye any amount in any volume of liquid suspension containing a rAAV having an AAV8 capsid, wherein the rAAV comprises a vector genome packaged within the capsid, wherein the vector genome comprises a 5' AAV inverted terminal repeat, an expression cassette which is nt 198 to nt 3733 of SEQ ID NO: 14 (CB7-CI-aVEGFv3- rBG), and a 3' inverted terminal repeat, wherein 5’ and 3’  AAV ITRs are from different serotypes. The specification teaches ITRs from a source other than AAV2 may be selected for this construct to generate another pseudotyped AAV. Alternatively, ITRs from the same source as the capsid may be selected (see para. 51 of the specification). The nature of such invention is within the broad genera of gene therapy, and gene therapy is not generally enabling of Applicant’s invention due to problems with, inter alia, targeting and expression of nucleic acid encoding anti-VEGF Fab intended to treat at therapeutically effective level.  For purposes to be shown in the state of the prior art, the question of lack of enablement is discussed.
Guidance of the Specification and The Existence of Working Examples:
	The specification teaches generating several rAAV8.aVEGF gene therapy vectors including AAV2/8.CB7.CI.aVEGFv3.rBG as set forth in SEQ ID NO: 14 in a volume of 250 uL of rAAV8.aVEGF is administered as a single dose via subretinal delivery in the eye of a subject in need of treatment (see example 1 and 2). The subject receives a dose of 3x109 GC/eye, 1x1010 GC/eye, or 6x 1010 GC/eye (See para 116 of the published application, example 1).   It is further disclosed that coding sequences aVEGFv1, aVEGFv2, and aVEGFv3 (within SEQ ID NO14) showed highest expression of anti-VEGF Fab in the eye (example 2). The specification further teaches subretibally administering 1x1011 or 1x1012 gc into the eye in a total volume of 100ul to a nonhuman primate. It is disclosed that the vectors controlled by the CB7.CI promoter (FIG 4A-4D) expressed the anti-VEGF Fab at higher levels than vectors controlled by the UbC.PI 
State of the Art and Predictability of the Art and Amount of Experimentation Necessary: 
The state of the art reviewed by Vandenberghe  shows AAV serotype other than AAV2 are not pursued for human ocular gene therapy studies (see Vandenberghe et al Cold Spring Harbor Perspect Med, 2015, 5, 1017442). Moore et al (Expert. Opinion Biol. Therp,   2017, 1235-1244) raise critical  issues that need to be addressed  include optimizing surgical delivery of vector, the potential risks of chronic expression of antiangiogenic or anti-complement proteins, as well as the unknown long-term tolerability and efficacy of gene therapy in the eye. Moore emphasizes key factors that influence the level of expression include the route of administration (intravitreal vs. subretinal) and the type of virus vector and serotype (which determine the percentage of cells that are transduced), as well as the promoter used to drive expression of the transgene (see page 1242, col. 1, para. 3). It is further disclosed that neovascular macular degeneration (nAMD) (wet AMD) is not a monogenic disorder and nAMD pathogenesis is complex and involves multiple pathways (see page 1242, col. 1, para. 1). Numerous other factors are known to be involved in AMD pathogenesis such as antiangiogenic endostatin and angiostatin (see page 1237, col. 2, para. 2, and page 1242, col. 1, para. 1, Moore et al). Constable (Asia-Pacific Journal of Ophthalmology, 2016, 5(4), 300-303) teaches that the key variables that are critical to achieving more favorable AAV gene therapy outcomes in treating nAMD include the dose, volume, and location of the subretinal bleb, which can all influence the extent of upregulation of soluble Flt-1 (sFlt-1, a known endogenously expressed and secreted VEGF inhibitors) (see page 303, col. 2, para. 2). Simpson et al (WO/2017/181021, dated 10/19/2017, FD4/15/2016) teaches subretinal and/or intraretinal administration results in delivery of the soluble transgene product to the retina, the vitreous humor, and/or the aqueous humor. The expression of the transgene product (e.g., the encoded anti-VEGF antibody) by retinal cells results in delivery and maintenance of the transgene product in the retina, the vitreous humor, and/or the aqueous humor. Doses that maintain a concentration of the transgene product at a Cmin of at least 0.330 ug/mL in the any amount of AAV8 in any volume of liquid suspension to have the desired effect in the patient having nAMD. Although, specific vectors, promoters, genes, and route of administration might be or may have been effective for treatment of specific disease providing specific therapeutic effect. Gene therapy as a broad-based art is clearly unpredictable in terms of achieving levels and duration of expression of a gene of interest, which results in a therapeutic effect. A showing that enough of a nucleic acid encoding anti-VEGF Fab that inhibits the activity of a vascular endothelial growth factor is expressed in the target cell (one or more of retinal cells), enough nucleic acid is incorporated into the target cells, that such nucleic acid is properly incorporated into such cells as DNA, enough mRNA is produced therefrom, and enough protein is produced and enhanced anti-VEGF Fab that inhibits the activity of a vascular endothelial growth factor expression have an effect on the target cells ((one or more of retinal cells)) and such effect is enough of an effect for a long enough period of time to treat  wet age-related macular degeneration in a predictable animal model. Absent of any specific dose of rAAV in a specific volume of liquid suspension that is delivered to a patient having nAMD, an artisan of skill would have to perform undue experimentation to use rAAV of the invention in varying dosage in different volume of liquid suspension for sub-retinal injection to make and use the invention, without reasonable expectation of success. This is because dose, volume, and location of the subretinal bleb was known to be critical and unpredictable parameter in achieving more favorable AAV gene therapy outcomes for the treatment of wet age-related macular degeneration as supported by the observations in the art record. 
Claims are directed to using a recombinant adeno- associated virus (rAAV) having an AAV8 capsid, wherein the rAAV comprises a vector genome packaged within the capsid, wherein the vector genome comprises a 5' AAV inverted terminal repeat, an expression cassette which is nt 198 to nt 3733 of SEQ ID NO: 14 (CB7-CI-aVEGFv3- rBG) and a 3' inverted terminal repeat. The claims as amended read on transcriptional activity of AAV ITRs from different serotypes. The guidance provided in the specification is limited to  AAV8 vector genome containing a gene cassette flanked by the AAV2 inverted terminal repeat (ITRs) and expressing human anti-vascular endothelial growth factor (anti-VEGF) antigen binding antibody 

Maintained & New-Double Patenting- necessitated by amendments 
Claims 9, 20-21, 25 and 26 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 19-23 of copending Application No. 16971215. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both application encompass the liquid suspension of same recombinant adeno-associated virus (rAAV) having an AAV8 capsid
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9, 14-21, 24 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17340752. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in both application encompass the liquid suspension of same recombinant adeno-associated virus (rAAV) having an AAV8 capsid.  In the instant case, Claim 9 and 20 are drawn to a liquid suspension comprising rAAV of claim 21 and a product comprising a container comprising a liquid suspension comprising rAAV of claim 21, wherein claim 21 is directed to a rAAV having an AAV8 capsid, wherein the rAAV comprises a vector 11 genome copies (GC)/mL or 1.times.10.sup.12 GC/mL of said rAAV. Thus the liquid suspension comprising the rAAV of instant application encompass the liquid suspension comprising rAAV having an AAV8 capsid specifically claimed in ‘752. Claims 10-15 are directed to a method for administering an anti-VEGF Fab to a patient having wet age- related related macular degeneration, the method comprising subretinally injecting a patient's eye with a liquid suspension according to rAAV of claim 1. Dependent claims limit the dose of rAAV and a volume of about 75 uL to about 150 uL of the suspension in which rAAV are delivered. In the instant case, claims of ‘7525 overlaps the subject matter specifically claimed in the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to arguments
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and application 14340752 or 17340752. Thus the rejection is maintained.

Conclusion
No claims allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Limberis et al (USPGPUB 20180155412, dated 06/07/2018, EFD 05/13/2015) teaches a nucleic acid molecule comprising: a 5' AAV inverted terminal repeat sequence (ITR), a promoter, a 5' UTR, an IL-2 signal peptide operably linked to an immunoglobulin heavy chain, an F2a, an IL-2 signal peptide operably linked to a germline kappa light chain, and a 3' AAV ITR to express antibody in vivo.  In one embodiment, the AAV capsid is AAV8. In a further embodiment, the ITRs are from AAV2 (see para. 48). It is further disclose that the promoter is CB7 promoter comprising CAG promoter and CMV enhancer (see table 5, para. 133, 137), intron is a chicken beta actin intron and poly A is rabbit beta-globin polyA signal (see figure 1). The reference is by others but not applied as prior art as ‘412 and instant application is commonly assigned to the trustees of the University of Pennsylvania.
Wilson et al WO/2015/175639 teaches the same construct but is not applied as prior art because it is not by others and is commonly assigned to the trustees of the University of Pennsylvania. Therefore, in the instant case 102(b)(1)A and 102(b)(2)(A) and (C) exception applies.
Vandenberghe et al (Sci Transl Med. 2011 Jun 22; 3(88):88ra54, 1-9, IDS) teach  both AAV2 and AAV8 show efficient transduction of retinal pigment epithelium (RPE), however, use of AAV8 showed  markedly improved the targeting of photoreceptor cells and RPE cells (see abstract and page 8, col. 2, para. 2). Vandenberghe suggests that these results provide guidance for optimal vector and dose selection in future human gene therapy trials to treat retinal diseases caused by loss of photoreceptors (see abstract). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632